Citation Nr: 1614489	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hip condition.  

2.  Entitlement to service connection for residuals of a bilateral lower leg wound.  

3.  Entitlement to service connection for residuals of a gunshot wound to the left buttock.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  

5.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from June 7, 2007 and in excess of 50 percent from October 28, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the Army from January 1966 to January 1968.  

These matters come to the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Los Angeles, California, and that RO certified the Veteran's claims to the Board in November 2013.  

It is noted that the Veteran's representative submitted an informal hearing presentation in March 2016 which discussed the issues of entitlement to increased ratings for PTSD and a left knee disability. This document, received several years after the issuance of the statement of the case, does not serve to resurrect the Veteran's appeal which was perfected in August 2009 and withdrawn in 2014. 38 C.F.R. § 20.204(c).


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Veteran and his representative submitted statements indicating his desire to withdraw all pending appeals.  




CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In July 2014, the Veteran and his representative each submitted statements indicating the Veteran's desire to withdraw all pending appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The Veteran's appeal is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


